Case 21-06009-JDP         Doc 5    Filed 08/31/21 Entered 08/31/21 13:48:04      Desc Main
                                   Document      Page 1 of 2




Matthew T. Christensen, ISB: 7213
ANGSTMAN JOHNSON
199 N. Capitol Blvd., Ste 200
Boise, ID 83702
Phone: (208) 384-8588
Fax: (208) 629-2157
Email: mtc@angstman.com

Attorney for Plaintiff

                          UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF IDAHO

In re:

LAWRENCE WILLIAM ESQUIVEL and                    Bankr. Case No.: 18-01287-JDP
TARA MICHELLE ESQUIVEL,
                                                 Chapter 11
                 Debtors.
_____________________________________

AUTOCLAIMS DIRECT, INC.,                         Adv. Case No. 21-06009-JDP

                     Plaintiff,

vs.                                              ACCEPTANCE OF SERVICE

FORD ELSAESSER, as Chapter 7 Trustee of
the Bankruptcy Estate of the above-named
Debtors and TARA MICHELLE ESQUIVEL,
as previous owner of shares in AutoClaims
Direct, Inc.,

                     Defendants.



         I, D. Blair Clark do hereby acknowledge on the 4th day of August, 2021, on behalf of

Defendant, Tara Michelle Esquivel, I received a true and correct copy of the Complaint for

Declaratory Judgment and Summons filed in this matter on August 3, 2021, and hereby accept




ACCEPTANCE OF SERVICE – PAGE 1
Case 21-06009-JDP      Doc 5   Filed 08/31/21 Entered 08/31/21 13:48:04                                Desc Main
                               Document      Page 2 of 2




service of the Complaint for Declaratory Judgment and Summons on behalf of Defendant, Tara

Michelle Esquivel.


       DATED this 5th day of August, 2021.
                                                  D. Blair       Digital Signer:D. Blair Clark
                                                                 DN:C=US, E=dbc@dbclarklaw.com,
                                                                 OU=Attorney, O="Law Office of D.
                                                                 Blair Clark, PC", CN=D. Blair Clark

                                                   Clark         Date:2021.08.11
                                                                 17:58:22 -06:00




                                                D. Blair Clark




ACCEPTANCE OF SERVICE – PAGE 2
